Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                  EXAMINER'S AMENDMENT
An examiner’s amendment to record appear below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of issue fees.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James M. Schleicher on 2/09/2022.
Cancel claims 13-21.

                       Allowable Subject Matter
The following is the examiner’s reasons for allowance of claims 1-10: The present invention is method of binarizing acquired multimedia content.    Independent claim 1 identifies the following unique and distinct limitations. “creating a visibility multimedia content using the single window a-trim mean and the double window a-trim mean, determining a local visual threshold using the visibility multimedia content and a visual morphological thresholding method and generating a binarized multimedia content by applying the local visual threshold on the input multimedia content“.  The prior art of record to Li (US 8351699), Socek et al (US 20150334398) disclose 
The following is the examiner’s reasons for allowance of claims 11-12: The present invention is method of segmenting acquired multimedia content.    Independent claim 11 identifies the following unique and distinct limitations. “creating a visibility multimedia content using the single window a-trim mean and the double window a-trim mean, determining a local visual threshold using the visibility multimedia content and a visual morphological thresholding method and generating a mask based on the local visual threshold and generating a foreground multimedia content and a background multimedia content by applying the mask to the multimedia content. “.  The prior art of record to Li (US 8351699), Socek et al (US 20150334398) disclose segmenting input multimedia content, determining morphological threshold, generating mask by applying the threshold and generating foreground and background  segmented image by applying the mask   and the prior art to Qazi et al. (Detection and comparison of color edges via median based PCA), You (Restoration of Highly Impulse Corrupted Image by Contrast-Based Algorithm disclose applying window alpha-trim mean on image content ,  however fails to anticipate or render the above render the above limitations obvious singularly or in combination. 



                         Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



ISHRAT I. SHERALI
Examiner
Art Unit 2667



/ISHRAT I SHERALI/           Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
 February 09, 2022